Motion for reargument and to resettle order. Motion for reargument granted and decision (ante, p. 810) amended to read: Appeal by petitioner in a habeas corpus proceeding from order denying his application for visitation of the child of Ms marriage to respondent and dismissing the writ procured for the purpose of obtaining custody of the child. Order modified on the facts by striking out the first ordering paragraph and by providing in lieu thereof that right of visitation of the infant is granted to petitioner one day a week for three hours, upon notice of intention to visit the child by petitioner, to be given to the mother of the child twenty-four hours in advance of each visit. As so modified, the order is affirmed, without costs. The contention presently advanced respecting the $15 a week payment was not urged on the original argument, hence the rule in Matter of Derer v. Derer (262 App. Div. 969) was not given effect in the original decision herein. Should the husband fail to continue to provide for child’s support, relief may be sought in the separation action. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.